Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	1.	The following is an examiner’s statement of reasons for allowance:
2.	Claims 1-4, 6-14, 16-18 and 20-25 are allowed;
3.	Independent claims 1, 16 and 17 claim a display device includes a display unit including a plurality of pixels, a data converter to receive grayscale values respectively corresponding to the plurality of pixels, generate first compensated grayscale values by remapping the grayscale values of a first grayscale range to the first compensated grayscale value of a second grayscale range, and generate second compensated grayscale values by compensating for the first compensated grayscale values based on first compensated grayscale values of adjacent pixels, and a data driver to generate data signals based on the second compensated grayscale values and provide the data signals to the plurality of pixels of display unit, wherein adjacent pixels of a target pixel correspond to pixels adjacent to the target pixel, and wherein at least one of the adjacent pixels emits light having a color different from that of the target pixel, in a manner not disclose or suggested in any prior art.  

	The representative closest prior art is Chun et al., US Patent Application (20140285533), hereinafter “Chun” and Watanabe et al., US Patent Application (20070273686), hereinafter “Watanabe”, which do not teach the features claimed in the 1. A display device, comprising: a display unit including having a plurality of pixels a target pixel and adjacent pixels disposed in proximity to the target pixel; a data converter to: receive grayscale values respectively corresponding to the plurality of pixels; generate first compensated grayscale values by remapping the grayscale values of a first grayscale range to the first compensated grayscale value of a second grayscale range; and generate second compensated grayscale values by compensating for the first compensated grayscale values based on first compensated grayscale values of the adjacent pixels; and a data driver to generate data signals based on the second compensated grayscale values and provide the data signals to the plurality of pixels of the display unit, and wherein at least one of the adjacent pixels is configured to emit light having a color different from that of the target pixel, and wherein the data converter is configured to generate a second compensated grayscale value of the target pixel by decreasing a first compensated grayscale value of the target pixel in response to one of the adjacent grayscale values being increased.”.

In regards to claims 1, 16 and 17 the representative prior art is Chun and Watanabe. Chun discloses a data processing device includes a gamma processor applying a gamma function to grayscale data including red grayscale data, green grayscale data, and blue grayscale data to generate luminance data including red luminance data, green luminance data, and blue luminance data, a first compensation coefficient generator generating a first compensation coefficient, a second compensation coefficient generator calculating a first grayscale ratio of the blue grayscale data and a second grayscale ratio of the red grayscale data, and generating a 
Watanabe discloses a method of input image data are first converted into brightness information by a brightness information calculation portion. Then, based on that brightness information, the normal direction and the edge information in the pixel targeted for processing are estimated by a normal direction estimation portion. A corrected gradation derivation portion then performs correction processing such as the addition of shadow component on the input image based on the brightness information and the estimated normal direction and edge information to create a processed image that has a feeling of depth, and then an output portion converts this to a predetermined image format and outputs it. In this way, it is possible to easily increase the feeling of depth of a 2D image through the addition of shadow, for example, in accordance with the characteristics of the input image..

In regards to claims 1, 16 and 17 Chun and Watanabe, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “wherein at least one of the adjacent pixels is configured to emit light having a color different from that of the target pixel, and wherein the data converter is configured to generate a second compensated grayscale value of the target pixel by decreasing a first compensated grayscale value of the target pixel in response to one of the adjacent grayscale values being increased” of the claimed invention.  Claims 2-4 & 6-16; and 18-25 depend from claim 1 and 17 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981.  The examiner can normally be reached on 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694